Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Examiner’s Comments
The examiner notes ‘reference bit position’ as recited in the claims is read as characterized in the specification, where the reference bit position is defined relative to the expansion region output via expansion unit 16 and processing unit 17 as part of PC 1 as shown in Fig. 2.  Where the defined reference bit position is relative to the upper 16 bits of each audio channel as described in para. 40-45 as output via units 16 and 17.
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  
In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement a reference bit position based on bit positions relative to the architecture defined in fig. 1, in the prior art audio channel padding (bit expanding) processors which vary the relative bit positions of respective audio channels within a datastream.

			





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
January 6, 2022